Citation Nr: 1541610	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-30 391	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for dermatitis, athlete's foot, or actinic keratosis (claimed as a skin disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Board denied the Veteran's claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2015, on the basis of a Joint Motion for Remand (Joint Motion) from that same month, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the back, right shoulder, and skin, which he contends were incurred in service.  Indeed, low back pain and left foot fungus were noted upon separation from service and the Veteran asserts that he injured his right shoulder aboard a ship in service.  See Separation Examination (January 18, 1970); VA treatment record (April 3, 2007).  Post-service medical records show that the Veteran has current skin, shoulder, and back problems.  See, e.g., VA treatment record, problem list (September 11, 2013).

The evidence of record suggests that the Veteran's current back, right shoulder, and skin disabilities may be related to service.  However, as the evidence of record is insufficient to decide the claims, VA medical examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Upon remand, obtain complete VA treatment records from November 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from November 2013.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to diagnose any current disability of the back, right shoulder, and skin.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability had its onset during, or is otherwise related to, the Veteran's active service. 

The examiner is to address the Veteran's assertion of back, shoulder, and skin (foot fungus) problems since service as well as medical documentation of back and skin conditions in service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

